SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

977
CAF 13-01098
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF CHRISTOPHER J. MILLER,
PETITIONER-APPELLANT,

                      V                           MEMORANDUM AND ORDER

KATHERINE D. WARREN, RESPONDENT-RESPONDENT.
(APPEAL NO. 2.)


THE ABBATOY LAW FIRM, PLLC, ROCHESTER (DAVID M. ABBATOY, JR., OF
COUNSEL), FOR PETITIONER-APPELLANT.

TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANE I. YOON OF
COUNSEL), FOR RESPONDENT-RESPONDENT.

LORENZO NAPOLITANO, ATTORNEY FOR THE CHILD, ROCHESTER.


     Appeal from an order of the Family Court, Monroe County (Patricia
E. Gallaher, J.), entered April 24, 2013 in a proceeding pursuant to
Family Court Act article 6. The order denied and dismissed the
petition to modify an amended custody order.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same memorandum as in Matter of Warren v Miller ([appeal No. 1]
___ AD3d ___ [Oct. 9, 2015]).




Entered:    October 9, 2015                     Frances E. Cafarell
                                                Clerk of the Court